Exhibit 10.4

 

 

Oil States International, Inc.

 

Annual Incentive Compensation Plan

 

January 1, 2017

 

 

1.

INTENT.

 

The purpose of this Annual Incentive Compensation Plan (the “Plan”) is to
promote the interests of Oil States International, Inc. (the “Company”) and its
stockholders by motivating the key employees of the Company and its affiliates
to produce outstanding results, encouraging superior performance, increasing
productivity, and aiding in the ability to attract and retain such key employees
through annual cash bonus opportunities.

 

2.

PLAN GUIDELINES.

 

The administration of the Plan and any potential financial remuneration to come
as a result of its implementation is subject to the determination by the
Compensation Committee of the Company’s Board of Directors that the performance
goals for the applicable periods have been achieved. The Plan is an additional
compensation program designed to encourage Plan participants (designated by the
Company’s Compensation Committee) to exceed specified objective performance
targets for the designated period. Payments under the Plan will be made upon
approval by the Company’s Compensation Committee after it reviews the
performance results for the designated period. Payments under the Plan are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

3.

PERFORMANCE TARGETS.

 

3.1     Designation of Performance Targets. During the first 90 days of each
Plan Year, the Compensation Committee shall approve the performance target or
targets to be used for each calendar year (a “Plan Year”) for determining the
bonuses to be paid as a result of this Plan. Performance targets may be based on
Company, regional, business units and/or individual achievements, or any
combination of the same or on such other factors as the Compensation Committee
may determine. Different performance targets may be established for different
Participants for any Plan Year. Targets will be established at a time when the
performance related to such targets is substantially uncertain. Satisfactory
results as determined by the Compensation Committee, in its sole discretion,
must be achieved in order for a performance payment to occur under the Plan.

  

3.2     Equitable Adjustment to Performance Targets. The performance criteria
applicable to any Participant for a Plan Year shall be subject to equitable
adjustment at the sole discretion of the Compensation Committee to reflect the
occurrence of any extraordinary or nonrecurring significant events during the
Plan Year. Such events shall include, but not be limited to, (a) changes in
accounting principles, (b) changes in laws and regulations, (c) significant
unbudgeted capital expenditures (d) unreported gains or losses, (e)
acquisitions, consolidations, reorganizations, restructings or other similar
corporate changes. Notwithstanding the foregoing, any such adjustments shall be
permitted only if in compliance with the requirements of “performance-based
compensation” under Section 162(m) of the Code.

 

4.

PARTICIPANTS.

 

Employees of the Company and its affiliates eligible to participate in the Plan
shall be designated by the Compensation Committee, in consultation with the
Company’s President.

 

5.

PERFORMANCE PAY.

 

A Participant’s designated target bonus for a Plan Year will be determined under
criteria established or approved by the Compensation Committee for that Plan
Year. In the discretion of the Compensation Committee, different target bonuses
may be established for Participants. Care will be used in communicating to any
Participant his performance targets and potential performance award for a Plan
Year. In no event shall a participant receive a payment pursuant to the Plan
that exceeds $5,000,000.00 for any Plan Year. The amount of target bonus, if
any, a Participant may receive for any Plan Year will depend upon the
performance level achieved for that Plan Year, as determined by the Compensation
Committee no later than the fifteenth day of the third month following the end
of such Plan Year. Payment of a performance bonus for any Plan Year shall be
made no later than the fifteenth day of the third month following the end of
such Plan Year.

 

6.

TERMINATION OF EMPLOYMENT.

 

A Participant's termination of employment for any reason prior to a performance
payment will result in the Participant’s forfeiture of any right, title or
interest in a performance payment under the Plan, unless and to the extent
waived by the Compensation Committee, in its sole discretion.

 

7.

AMENDMENT AND TERMINATION.

 

The Company’s Compensation Committee, at its sole discretion, reserves the right
to amend the Plan and to terminate the Plan at any time.

 

 

 
 

--------------------------------------------------------------------------------

 

 

8.

ADMINISTRATION OF PLAN.

 

8.1     Administration. The Compensation Committee may delegate the
responsibility for the day-to-day administration and operation of the Plan to
the President (or his designee(s)) of the Company or any participating
affiliate. The Compensation Committee (or the person(s) to which administrative
authority has been delegated) shall have the authority to interpret and construe
any and all provisions of the Plan. Any determination made by the Compensation
Committee (or the person(s) to which administrative authority has been
delegated) shall be final and conclusive and binding on all persons.

 

8.2     Indemnification. Neither the Company, any participating affiliate, the
Board of Directors, any member or any committee thereof, nor any employee of the
Company or any participating affiliate shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
in good faith; and the members of the Company’s Board of Directors, the
Compensation Committee and/or the employees of the Company and any participating
affiliate shall be entitled to indemnification and reimbursement by the Company
to the maximum extent permitted by law in respect of any claim, loss, damage or
expense (including counsel’s fees) arising from their acts, omission and conduct
in their official capacity with respect to the Plan.

 

9.

GENERAL PROVISIONS.

 

9.1     Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and/or a participating
affiliate and a Participant, and nothing in this Plan shall confer upon any
Participant any right to continued employment with the Company or a
participating affiliate, or to interfere with the right of the Company or a
participating affiliate to discharge a Participant, with or without cause.

 

9.2     Interests Not Transferable. No benefits under the Plan shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment or
other legal process, or encumbrance of any kind, and any attempt to do so shall
be void.

 

9.3     Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Compensation Committee or its
designee, is unable to properly manage his financial affairs, may be paid to the
legal representative of such person, or may be applied for the benefit of such
person in any manner which the Compensation Committee or its designee may
select, and each participating affiliate shall be relieved of any further
liability for payment of such amounts.

 

9.4     Tax Withholding. The Company and/or any participating affiliate may
deduct from any payments otherwise due under this Plan to a Participant (or
beneficiary) amounts required by law to be withheld for purposes of federal,
state or local taxes.

   

9.5     Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

9.6     Controlling Law. To the extent not superseded by federal law, the law of
the State of Texas shall be controlling in all matters relating to the Plan.

 

9.7     No Rights to Award. No person shall have any claim to be granted any
award under the Plan, and there is no obligation for uniformity of treatment of
participants. The terms and conditions of awards need not be the same with
respect to each recipient.

 

9.8     Clawback Policy. To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Compensation Committee, amounts paid or payable pursuant to or with respect
to performance bonuses shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company which clawback policies
or procedures may provide for forfeiture and/or recoupment of such amounts paid
or payable. Notwithstanding any provision of the Plan or any award to the
contrary, the Company reserves the right, without the consent of any recipient
of any award under the Plan, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to the Plan or any award with
retroactive effect.

 

9.9     Severability. If any provision of the Plan or any award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person or award, or would disqualify the Plan or any award under the law
deemed applicable by the Compensation Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the intent of the Plan or the award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such award shall remain in full force and effect.

 

9.10    No Trust or Fund Created. Neither the Plan nor any award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating affiliate and a
participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any participating affiliate pursuant to
an award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating affiliate.

 

9.11     Headings. Headings are given to the Sections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

 

 

-2-

 

 

 